Exhibit 10.1
May 28, 2008
Dr. Sidney Harman
[Address Omitted]
Dear Dr. Harman:
     This letter memorializes the discussions between you and the other members
of the Board of Directors regarding your retirement as non-executive Chairman of
Harman International Industries, Inc. (the “Company”). On behalf of myself, the
Board, and the Company, I thank you again for the leadership and vision with
which you have founded, built, and guided the Company for over 50 years. I
especially want to thank you for your leadership over the past few years in the
process of transitioning the Company and for the critical guidance and advice
you have shared with me.
     1. Retirement from Board of Directors. You hereby resign as non-executive
Chairman of the Board, effective June 30, 2008 (the “Chairman Retirement Date”).
You will continue to serve as a member of the Board until the date of the
Company’s next annual shareholder meeting (the “Board Retirement Date”), which
is currently expected to take place in late 2008. You and the Company agree that
you will not be re-nominated for, nor will you seek election to, the Board at
the annual meeting or at any future shareholder meetings (or otherwise).
Effective as of the Chairman Retirement Date, you hereby resign from any
offices, directorships and trusteeships that you hold with, or on behalf of, the
Company or any of its affiliates (except as a member of the Company’s Board as
provided above). From and after the Board Retirement Date, you shall hold the
title of Founder and Chairman Emeritus of the Company.
     2. Transition Matters.
          (a) Director Fees. You will continue to receive your non-executive
Chairman fee at a rate of $200,000 per annum through the Chairman Retirement
Date, such fee to be prorated to reflect the portion of 2008 served as
non-executive Chairman and the extent to which you have not already been paid.
From the Chairman Retirement Date through the Board Retirement Date, you will
receive cash fees at the same rate as cash fees payable to other non-employee
directors, such fees to be prorated to reflect the portion of the year from the
Chairman Retirement Date through the Board Retirement Date. You will not be
eligible for any further awards of equity compensation.
          (b) Office. Through December 31, 2008, you will continue to have use
of your office on the Company’s premises at 1101 Pennsylvania Avenue in the
District of Columbia at no cost to you. You will vacate the premises no later
than December 31, 2008. The Company will provide you with the opportunity, when
you vacate your office, to purchase the furniture in your office for the
furniture’s depreciated value (as reflected in the Company’s books and records).

 



--------------------------------------------------------------------------------



 



          (c) Secretarial and Other Assistance. The Company intends to retain
your current secretary and driver on the Company payroll through the Chairman
Retirement Date on the terms currently in effect. Thereafter, you will be solely
responsible for any secretarial, driver or other support services that you
desire.
          (d) Automobiles. Through the Chairman Retirement Date, you will
continue to have use of the two Company vehicles that you currently use on the
terms currently in effect. On or about the Chairman Retirement Date, you may
elect to purchase either or both of the vehicles for the applicable vehicle’s
depreciated value (as reflected in the Company’s books and records). In the case
of the automobile with a car phone, the $2,385 fair market value of such phone
will be added to the purchase price. Following the Chairman Retirement Date, you
will be solely responsible for all insurance and other costs associated with the
vehicles if you purchase them.
          (e) Facilities Visit. The Company will arrange for visits by you prior
to the Board Retirement Date to the Company’s Northridge, California, Farmington
Hills, Michigan and Ittersbach, Germany facilities in connection with your
retirement and to recognize your service and contributions to the Company. The
Company will organize and pay for these visits in consultation with you (it
being understood that all air travel in connection with such visits will be
first class on commercial flights).
          (f) Transition Allowance. In recognition of the costs described above
that are being shifted to you and in consideration of your commitments in
Sections 3-5 below, the Company agrees that from the Chairman Retirement Date
through June 30, 2013, the Company will provide you with an allowance of
$150,000 per annum, payable monthly in arrears and prorated for any partial
year.
     3. Cooperation. From and after the Chairman Retirement Date, you agree to
use your reasonable best efforts to respond and provide information to the
Company regarding matters of which you have knowledge as a result of your
relationship with the Company, and to provide reasonable assistance to the
Company, its affiliates, and their representatives in defense of any claims that
may be made against or by the Company and its affiliates. All reasonable
out-of-pocket expenses you incur in complying with this Section 3 will be borne
by the Company. The Company hereby agrees that you will continue to be covered,
at the Company’s expense, under the indemnification and insurance arrangements,
in accordance with their terms, that the Company has in effect for current and
former officers and directors of the Company and its affiliates. You and the
Company agree that, subsequent to your execution of this Agreement, the Company
will issue a press release in substantially the form set forth as Exhibit A
hereto.
     4. Restrictive Covenants.
          (a) You shall hold in a fiduciary capacity for the benefit of the
Company and its affiliates and shall not disclose to others, directly or
indirectly, any confidential information, knowledge or data relating to the
Company or any of its affiliates and their respective businesses (including,
without limitation, proprietary knowledge, research and inventions, and work
product), provided that the foregoing shall not apply to information that is
generally known to the public other than as a result of your breach of this
Agreement nor shall it prohibit you from

-2-



--------------------------------------------------------------------------------



 



complying with a valid subpoena or court order. You agree that any attempt to
interfere with the Company’s existing relationships would result in significant
harm to the Company’s interests. Accordingly, you agree that from the date
hereof through the third anniversary of the Board Retirement Date (the
“Restricted Period”), you will not, directly or indirectly, solicit, recruit, or
employ any person (other than your assistants Patti Shama and Marco Droquett)
who is or was at any time during the six months prior to such action an
employee, representative, officer or director of the Company or any of its
affiliates.
          (b) During the Restricted Period, you will not, and will cause your
affiliates not to (and you and they will not assist or form a group (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) with, act in concert or participate with or knowingly
encourage other persons to), directly or indirectly, (other than non-public
proposals which you make to the Board to acquire the Company in the event of and
as part of a Board-approved, publicly disclosed process to solicit offers for
the sale of the Company) (1) acquire or offer to acquire, propose or agree to
acquire, by means of a purchase, tender or exchange offer, merger, or in any
other manner, beneficial ownership of any securities of the Company or its
affiliates (other than acquisitions for passive investment purposes as a result
of which you and they would not in the aggregate own more than 7% of the
outstanding shares of common stock of the Company), any portion of the
businesses or assets of the Company or its affiliates, or otherwise effect,
offer, or propose to agree or effect, any recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction regarding the
Company or its affiliates, (2) seek or propose to influence, change or control
the management, board, governing instruments or policies or affairs of the
Company or its affiliates (other than prior to the Board Retirement Date in your
capacity as a director of the Company), including by means of a solicitation of
proxies (as such terms are defined in Rule 14a-1 under the Exchange Act,
disregarding clause (iv) of Rule 14a-1(l)(2) and including any otherwise exempt
solicitation pursuant to Rule 14a-2(b)), contacting or acting in concert with
any person relating to the voting securities or business of the Company or
seeking to influence, advise or direct the vote of any holder of voting
securities of the Company, (3) make any public disclosure, or take any action
which could reasonably be expected to require the Company to make any public
disclosure, with respect to any of the matters set forth in this paragraph, (4)
enter into any discussions or arrangements with any third party with respect to
any of the foregoing or (5) make a request of the Company or Board to amend or
waive this paragraph.
          (c) Neither you nor the Company shall make any disparaging statements
about the other. Notwithstanding the foregoing, nothing herein shall preclude
any person or entity from responding truthfully to any legal process or
truthfully testifying in a legal or regulatory proceeding, or from complying
with applicable disclosure obligations.
          (d) You agree that the terms of this Section 4: (1) were agreed to by
mutual assent of the parties hereto; (2) are supported by adequate
consideration; (3) are reasonable in time and scope; and (4) serve to protect
the legitimate economic interests of the Company and its affiliates. You further
acknowledge and agree that your breach of the provisions of this Section 4 will
cause the Company irreparable harm which cannot be adequately compensated by
money damages, and that if the Company elects to prevent you from breaching such
provisions by obtaining an injunction against you, there is a reasonable
probability of the Company’s eventual success on the merits. You agree that if
you commit any such breach or threaten to commit any

-3-



--------------------------------------------------------------------------------



 



such breach, the Company will be entitled to temporary and permanent injunctive
relief from a court of competent jurisdiction, without posting any bond or other
security and without the necessity of proof of actual damage, in addition to,
and not in lieu of, such other remedies as may be available to the Company for
such breach, including the recovery of money damages. The Company agrees that
you may seek injunctive relief, without posting any bond or other security and
without the necessity of proof of actual damage, in addition to, and not in lieu
of, such other remedies as may be available to the Company for such breach, for
an asserted breach by the Company of Section 4(c).
     5. Release of Claims. In consideration of the promises set forth in this
Agreement, which you acknowledge constitute sufficient consideration and exceed
any payment, benefit or other thing of value to which you might otherwise be
entitled under any policy, plan or procedure of the Company or any prior
agreement between you and the Company, you agree to the terms of the Release of
Claims set forth as Exhibit B hereto, which you are executing concurrently with
execution of this Agreement.
     6. Miscellaneous.
          (a) Entire Agreement. This Agreement supersedes any prior agreement or
understanding between you and the Company relating to your employment and
service to the Company and its affiliates or any termination thereof, including,
without limitation, the letter dated February 14, 2008 from the Company to you,
provided that the provisions of such letter agreement relating to the Company’s
Supplemental Executive Retirement Plan and to medical insurance remain in
effect. Except as specifically set forth herein, you shall not be entitled to
any payment or other benefit relating to your service or termination of service
with the Company, other than your vested rights under the employee benefit plans
of the Company and its affiliates in which you participated. This Agreement may
be amended only by written amendment duly executed by both parties hereto or
their legal representatives and authorized by action of the Board.
          (b) Attorneys’ Fees. The Company agrees to reimburse your reasonable
attorneys’ fees incurred in connection with the negotiation of this Agreement,
such reimbursements not to exceed $60,000 in the aggregate.
          (c) Taxes. You acknowledge that you are solely responsible for any
taxes due in respect of compensation in your capacity as a member of the Board
or otherwise pursuant hereto.
          (d) Successors. This Agreement shall be binding upon, and inure to the
benefit of, any successors and assigns of the Company. This Agreement (including
the payments and benefits contemplated by Section 2) is personal to you, and you
may not assign or transfer any of your rights or obligations hereunder
(including to any person, entity, estate, heir, or otherwise).
          (e) Severability. If any one or more of the provisions or parts of a
provision contained in this Agreement (including, without limitation, Section 4)
and the agreements herein shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity

-4-



--------------------------------------------------------------------------------



 



or unenforceability shall not affect any other provision or part of a provision
of this Agreement and the agreements herein, but this Agreement and the
agreements herein shall be reformed and construed as if such invalid, illegal or
unenforceable provision or part of a provision had never been contained herein
and such provisions or part thereof shall be reformed so that it would be valid,
legal and enforceable to the maximum extent permitted by law.
          (f) Governing Law. This Agreement shall be governed in accordance with
the laws of the State of Delaware without regard to conflict of laws provisions.

-5-



--------------------------------------------------------------------------------



 



     Again, we honor and thank you and hope that you will continue to be
justifiably proud of Harman International Industries, Inc.
Please confirm your agreement with the terms set forth above by signing below.

            Sincerely,
      /s/ Dinesh C. Paliwal       Dinesh C. Paliwal      On behalf of Harman
International Industries, Inc.     

Acknowledged and Agreed:

     
/s/ Sidney Harman
 
                          Sidney Harman
   

-6-



--------------------------------------------------------------------------------



 



Exhibit A
Press Release
[omitted]

A - 1



--------------------------------------------------------------------------------



 



Exhibit B
Release of Claims
          In consideration of the promises and compensation set forth in the
Agreement to which this Release of Claims is attached (all capitalized terms set
forth in this Release of Claims but not defined herein shall have the meanings
ascribed to them in such Agreement), which I acknowledge constitute sufficient
consideration and exceed any payment, benefit or other thing of value to which I
might otherwise be entitled under any policy, plan or procedure of the Company
or any prior agreement between me and the Company, I agree as follows:
          (1) I, for myself and for my heirs, dependents, executors,
administrators, trustees, legal representatives and assigns (collectively
referred to as “Releasors”), hereby forever release, waive and discharge (i) the
Company, its subsidiaries and affiliates, their respective employee benefit
and/or pension plans or funds, insurers, successors and assigns, (ii) all past,
present and/or future officers, directors, trustees, members, partners,
employees, fiduciaries, administrators, controlling persons and successors and
assigns of the foregoing, and (iii) all of the past, present and/or future
agents, representatives and attorneys (including outside legal counsel) of any
of the persons or entities described in (i) or (ii) of this paragraph and any of
its and their successors and assigns in all cases whether acting as agents for
or with respect to the Company, its subsidiaries or affiliates and their
respective successors and assigns or in their individual capacities
(collectively referred to as “Releasees”), from any and all claims, demands,
causes of action, fees and liabilities of any kind whatsoever, whether known or
unknown, which Releasors ever had or now have against Releasees by reason of any
actual or alleged act, omission, transaction, practice, policy, procedure,
conduct, occurrence, or other matter up to and including the date hereof, in
connection with, or in any way related to or arising out of, my employment,
service as a director, service as a consultant, service as an officer, service
as a trustee, service as a fiduciary or termination of any of the foregoing or
any other agreement, understanding, relationship, arrangement, act, omission or
occurrence, with the Company, its subsidiaries or affiliates and their
respective successors and assigns. This release includes, but is not limited to,
any claim of discrimination or retaliation under the Age Discrimination in
Employment Act (“ADEA”) 29 U.S.C. Section 621 et seq., Title VII of the Civil
Rights Act, the Americans with Disabilities Act, the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) or the Family and Medical Leave Act,
and any claim for attorney’s fees, costs, disbursements and the like related to
any claim described in this paragraph.
          (2) I agree that I will not, from any source or proceeding, seek or
accept any award or settlement with respect to any claim or right covered by
Section 1 above. Except as otherwise required by law, I further agree that I
will not, at any time hereafter, commence, maintain, prosecute, participate in
as a party, permit to be filed by any other person on my behalf (to the extent
it is within my control or permitted by law), or assist in the commencement or
prosecution of as an advisor, or otherwise, any action or proceeding of any
kind, judicial or administrative (on my behalf, on behalf of any other person
and/or on behalf of or as a member of any alleged class of persons) in any
court, agency, investigative or administrative body against any Releasee with
respect to any actual or alleged act, omission, transaction, practice, conduct,
occurrence or any other matter up to and including the date hereof which I
released pursuant to Section 1 above. I further represent that, as of the date
hereof, I have not taken any action encompassed by this paragraph.
Notwithstanding anything herein to the contrary, this paragraph will not apply
to any claims that I may have under ADEA and will not apply to the portion of
the release provided for in Section 1 above relating to ADEA.
          (3) Matters to which the release and covenants in this Release of
Claims do not apply are: (i) my rights under the Agreement to which this Release
of Claims is attached, my rights of indemnification and related rights or
otherwise with regard to my service as an officer or director of the

B - 1



--------------------------------------------------------------------------------



 



Company (if any) and my rights under any D&O policy maintained by or for the
benefit of the Company or its employees or directors at any time during or after
the course of my employment with the Company (if any); (ii) my rights as a
shareholder of the Company (if any); and (iii) my rights to vested benefits
under any employee benefit plan of the Company.
          (4) I understand that for a period of seven days after I sign this
Release of Claims, I have the right to revoke the portion of Section 1 above
relating to ADEA by providing written notice to the Company at 281 Tresser Blvd,
15th Floor, Stamford, CT 06901, to the attention of the Chief Human Resources
Officer. For any such revocation to be effective, written notice must be
received by the General Counsel no later than the close of business on the
seventh day after I sign this Release of Claims. In the event that I revoke such
portion of Section 1 above during such seven-day period, the remainder of this
Release of Claims and the Agreement to which it is attached will remain intact,
except that the allowance provided for by Section 2(f) of the Agreement will be
reduced to $75,000 per annum and I shall not have the rights set forth in
Section 2(b), 2(d) or 2(e) of the Agreement.
          (5) I acknowledge that before signing this Release of Claims and the
Agreement to which it is attached, I was given a period of 21 days in which to
review and consider it; that I have, in fact, carefully reviewed this Release of
Claims and the Agreement to which it is attached; and, that I am executing it
voluntarily and of my own free will. I further acknowledge that I have been
advised to consult with an attorney before signing this Release of Claims and
the Agreement to which it is attached, and that, to the extent I wished to do
so, I have done so. I further acknowledge that I have, in fact, been represented
by independent legal counsel of my own choice throughout all of the negotiations
preceding the execution of this Release of Claims and the Agreement to which it
is attached, and that I have executed this Release of Claims and the Agreement
to which it is attached after consultation with such independent legal counsel.
I further acknowledge that I have read this Release of Claims and the Agreement
to which it is attached in their entirety, that I have had all of their
provisions explained by my legal counsel, who have answered any and all
questions asked with regard to the meaning and legal effect of any of the
provisions thereof, and that I fully understand the terms and legal effect of
this Release of Claims and the Agreement to which it is attached. I agree that
if I am executing this Release of Claims and the Agreement to which it is
attached before the end of the 21-day period, such early execution is completely
voluntary, and that I had reasonable and ample time in which to review this
Release of Claims and the Agreement to which it is attached.

B - 2



--------------------------------------------------------------------------------



 



            Sincerely,
      /s/ Sidney Harman       Sidney Harman           

Acknowledged, Agreed and Accepted:

     
/s/ Dinesh C. Paliwal
 
   
On behalf of Harman International Industries, Inc.
   

B - 3